   Case 2:17-cr-00482-MHT-SMD Document 909 Filed 07/30/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA           )
                                   )         CRIMINAL ACTION NO.
     v.                            )            2:17cr482-MHT
                                   )                 (WO)
ERNEST LEE RHODES                  )

                                ORDER

    It is ORDERED that:

    (1) The motion to dismiss (Doc. 908) is granted.

    (2) The       revocation       petition       (Doc.      642)       is

dismissed.

    (3) Defendant         Ernest       Lee     Rhodes’s      term       of

supervised release is terminated, and said defendant is

discharged.

    DONE, this the 30th day of July, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
